Citation Nr: 0524097	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  95-35 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for degenerative joint 
and disc disease of the cervical spine.

2.  Entitlement to the grant of a total rating based on 
individual unemployability (TDIU) prior to May 12, 2003.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to May 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to service connections for a cervical 
spine disability and entitlement to a TDIU.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at Los Angles, California.  A 
transcript of the veteran's hearing testimony has been 
associated with his claims file. 

This case was previously before the Board and, in October 
2003, it was remanded to the RO for further development.  The 
issues then in appellate status, included the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU). 
While in remand status, the RO in a rating decision dated in 
November 2004 granted the veteran entitlement to a TDIU, 
effective from May 12, 2003.  The case has since been 
returned to the Board and is now ready for appellate review. 



FINDINGS OF FACT

1.  Notwithstanding medical data on file denoting the 
presence of current disablement of the veteran due to a 
cervical spine disorder, competent evidence of a nexus 
between the veteran's cervical spine disorder and the 
veteran's period of service or, in the case of arthritis of 
the cervical spine, the one-year period subsequent thereto is 
lacking.
2.  Service connection has been granted for organic 
personality disorder due to trauma, rated during the course 
of this appeal as 10 percent disabling, effective from April 
1989, 30 percent disabling, effective from May 2000, and 50 
percent disabling from May 2003, as well as, left eye 
blindness, rated 30 percent disabling, residuals of a gunshot 
wound (GSW) of the right tibia and fibula, rated 20 percent 
disabling, residuals of a right subdural hematoma, rated 10 
percent disabling, and residuals of a GSW of the left elbow 
with retained foreign body, rated 10 percent disabling.

3.  The veteran has one year of college and work experience 
as a laborer.

4. Prior to May 12, 2003, the veteran's service-connected 
disorders were not of sufficient severity to prevent him from 
securing or following substantially gainful employment 
consistent with his educational and occupational experience.


CONCLUSIONS OF LAW

1.  Degenerative joint and disc disease of the cervical spine 
were not incurred in or aggravated by service, nor may 
degenerative joint disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Prior to May 12, 2003, the veteran's service-connected 
disabilities did not meet the scheduler requirements for a 
total disability rating based upon individual 
unemployability, nor was the veteran unemployable as a result 
of his service-connected disabilities alone.  38 U.S.C.A. 
§§ 5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (a)(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a September 1995 
statement of the case and supplemental statements of the case 
dated in May 1997, June 2000, August 2000 and November 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, in a February 2004 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claims, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records, 
records used by the Social Security Administration in 
awarding the veteran disability benefits, and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the February 2004 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Merits of the Claims Presented

In hearing testimony and other statements on file, the 
veteran argues that his current cervical spine disorder stems 
from injury he received in service involving trauma to his 
head.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease will be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
   
Here, the veteran's service medical records show that he 
sustained a traumatic left frontal skull fracture as a result 
of a fall from a carnival ride.  Service medical records, 
however, are negative for complaints and/or findings 
referable to the cervical spine.

Post service, there is no showing of any degenerative 
disorder of the cervical spine within the one-year period 
immediately following the veteran's discharge from service in 
May 1975.  Medical treatment for complaints of neck pain is 
not shown until many years after service.  An MRI of the 
cervical spine in February 1992 revealed discogenic disease 
at C3-C4 with anterior disc protrusion and osteophyte 
formation, as well as, compression of C5 vertebral body.  In 
May 1992 he was evaluated by a private physician, who noted 
that x-rays of the veteran's neck following a November 1991 
on-the-job injury were interpreted to reveal some type of 
derangement of the neck.  Examination of the veteran resulted 
in a diagnostic impression of chronic cervical strain.  On 
re-evaluation of the neck in November 1992, the veteran's 
private physician reported that the veteran had degenerative 
disc disease present at C4-5 with osteophyte formation and 
superior inplate compression at C5. It was further stated by 
this physician, with respect to an existing worker's 
compensation claim, that the veteran was believed to have 
pre-existing cervical disc disease prior to his November 1991 
injury and that the recent injury was an aggravation of a 
pre-existing situation.

To the extent that the veteran had existing cervical spine 
disease prior to his November 1991 injury, there is no 
competent medical evidence such disease is attributable to 
service to include any in-service injury.  Here competent 
evidence of a nexus to service is totally lacking.  Only the 
veteran himself has offered opinions linking his cervical 
spine disorders to service, and the record does not reflect 
that the veteran has the requisite medical background or 
training so as to render competent his opinions as to 
questions of medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

Private and VA medical opinion of record, contrary to the 
veteran's contentions, fail to attribute the veteran's 
existing cervical spine disorders to in- service injury.  
Examination of the veteran in March 1992 by a private 
physician, J. P. R., M.D, resulted in diagnostic impressions 
of cervical sprain/strain and cervical radiculitis.  Dr. R. 
noted by history that the veteran was asymptomatic prior to 
injuries sustained in November 1991 and opined that that the 
veteran's cervical spine disorders diagnosed were "a direct 
result of that accident."  VA physicians who examined the 
veteran in September 1998 and June 2003 have similarly 
attributed the veteran's cervical spine disabilities to post 
service events.  On examination in September 1998, his VA 
examiner stated that it is not likely that the veteran's neck 
pain is related to his injuries in service as arthritis, 
essentially, occurs as a result of daily life activities.  On 
his most recent VA examination in June 2003, his VA examiner 
opined that the veteran's cervical spine pain is unlikely 
related to his head injury in service.  He noted that similar 
degenerative disc disease can be found in individuals without 
head trauma, and that such disc disease is usually related to 
the wear and tear of the joints.

In the absence of a showing of a nexus between the veteran 
existing degenerative joint and disc disease of the cervical 
spine and the veteran's service, a preponderance of the 
evidence is against the veteran's claim for service 
connection.  Accordingly, the appeal must be denied.  In 
reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
fir service connection, such statue is not for application in 
this case.

The veteran has also requested a TDIU based on a claim 
received in December 1992.  He was granted a TDIU by the RO, 
as noted above, effective from May 12, 2003.  Here the Board 
will consider whether a TDIU was warranted prior to that date 
based on the evidence on file.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities providing at least 
one disability is rated at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Substantially gainful employment is defined 
as work which is more than marginal and which permits the 
individual to earn a living wage.  Moore v. Derwinski, 
1 Vet. App. 356 (1991).

In accordance with 38 C.F.R. § 4.16(b), if a veteran does not 
meet the above percentage standards for a total rating, but 
is nevertheless unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities, the veteran should be rated totally disabled.  
In arriving at such conclusion, the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue will be considered.

Here it is observed that in determining whether the veteran 
is entitled to a disability rating based upon individual 
unemployability, neither the veteran's nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to 
prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor, which places 
his case in a different category than other persons with 
equal ratings of disability.  Id.  Furthermore, the question 
is whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id

In this case, prior to May 12, 2003 service connection was in 
effect for organic personality disorder due to trauma, rated 
at 30 percent disabling; left eye blindness, rated 30 percent 
disabling; residuals of a GSW of the right tibia and fibula, 
rated 20 percent disabling; residuals of a right subdural 
hematoma, rated 10 percent disabling; and residuals of a GSW 
of the left elbow, rated 10 percent disabling.  The combined 
rating was 70 percent.  Thus, the veteran's service-connected 
disabilities did not meet the percentage requirements of 38 
C.F.R. § 4.16(a).  It should be noted that there was a period 
from April 1989 to May 2000, that the combined evaluation for 
the veteran's service connected disorders was only 60 percent 
since his service connected organic personality disorder was 
only rated 10 percent disabling during that period.

In accordance with 38 C.F.R. § 4.16(b), if a veteran does 
meet the above percentage standards for a total rating, but 
is nevertheless unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities, the veteran should be rated totally disabled.  
In arriving at such conclusion, the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue will be considered.

Here it is observed that in determining whether the veteran 
is entitled to a disability rating based upon individual 
unemployability prior to May 12, 2003, neither the veteran's 
nonservice-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor, which places his case in a different category than 
other persons with equal ratings of disability.  Id.  
Furthermore, the question is whether the veteran is capable 
of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

A review of the record reveals that the veteran has a one-
year of college education.  He has employment experience as a 
laborer.  He last worked as a warehouse man in 1991.

Although the veteran contends that he is unable to work 
because of his service-connected disabilities, the medical 
evidence prior to May 12, 2003 in its entirety does not 
support this contention.  The Board, based on that medical 
evidence, cannot find that the veteran's service-connected 
disabilities then evaluated at 70 percent disabling combined 
or less, cause him to be unable to secure and follow a 
substantially gainful employment.


The veteran's private physician on examination of the veteran 
in April 1994, while not specifically commenting on the 
veteran's employability, noted that he could find no evidence 
of organic brain syndrome and stated that the veteran could 
follow simple and complex commands, as well as, perform 
simple and complex tasks.  Subsequent examination of the 
veteran, by a private physician, in June 1995 resulted in the 
opinion that the veteran can respond appropriately to 
supervisors, co-workers and to the public from a psychiatric 
standpoint. Such findings, while clearly indicating that the 
veteran has restrictions of employment as a result of 
service-connected disability, do not indicate that the 
veteran is precluded from all forms of employment.  The Board 
has considered the fact that the veteran was awarded Social 
Security Disability benefits in December 1993.  This award, 
however, was based on both service-connected and non-service-
connected disabilities, which clearly had an impact on the 
veteran's employability, such as back pain and a history of 
alcohol abuse.  While the veteran's service-connected 
disabilities involving the right lower extremity, left elbow 
and vision combine to preclude activities such as lifting and 
prolonged standing, the record contains no opinion by a 
qualified professional that employment, especially sedentary 
employment is precluded by service-connected disabilities.

Here the Board observes that the veteran is capable of 
ambulation and on VA examination in October 1998 was noted to 
have no problem with his right leg as a result of his service 
-connected GSW residuals.  Motor strength in that extremity 
was 5/5.  The veteran's service-connected left elbow disorder 
results in slight pain with range of motion.  Range of 
motion, however, is full and the veteran had good muscle 
strength.  The veteran's left eye blindness, while precluding 
employment requiring binocular vision is not otherwise 
productive of any other functional restriction.  
Significantly the veteran maintained employment for a number 
of years subsequent to service without any impairment in his 
ability to work as a result of his service-connected 
disabilities.  While the veteran, prior to May 12, 2003 may 
have had restrictions on activities imposed by the service-
connected disabilities, the medical evidence, in its 
entirety, does not evidence that prior to May 12, 2003 such 
disabilities rendered the veteran incapable of employment.  

Therefore, the Board finds that entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability, prior to May 12, 2003, must be 
denied.


   
ORDER

Service connection for degenerative joint and disc disease of 
the cervical spine is denied.

A grant of a total rating based on individual unemployability 
(TDIU) prior to May 12, 2003 is denied.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


